In all respects except one I concur in the opinion. It is conceded that because of the payment of a valuable consideration there was an implied agreement that the agency should be allowed to continue for what under all the circumstances would be a "reasonable time," and with this view I am in accord. I have no doubt that if the agency here was allowed to continue through the life of the newspaper, it should be held that it had been allowed to continue for such time as was contemplated, with the result that no recovery could be had by plaintiff. But the complaint does not show that such was the fact, and we are here dealing only with the question of the sufficiency of the complaint. Assuming that the publication of the newspaper continued, it seems to me that the complaint sufficiently alleges matters showing that the agency was terminated prior to the expiration of the "reasonable time" for which it was given. I dissent from the judgment solely for this reason.
Rehearing denied, a majority of the. Justices not having assented to the granting of a rehearing.